DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 6/5/20 are acceptable.

Allowable Subject Matter
Claims 1-6, 8-16, 18-19 and 21-23 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest an alternating current to direct current converter including the limitation “wherein: the third switch and the fourth switch are configured to switch at a line frequency; and the first switch and the second switch are configured to switch at a higher switching frequency than the line frequency“  in addition to other limitations recited therein.

Claim 16 is allowed because the prior art of record fails to disclose or suggest a circuit including the limitation “first zero-voltage switch (ZVS) connected in shunt to a first node between an AC source or load and a first terminal of the primary coil; and a second ZVS connected in shunt to the first node “ in addition to other limitations recited therein.

Claim 21 is allowed because the prior art of record fails to disclose or suggest suggest an alternating current to direct current converter including the limitation “an inductor connected between the first AC 1/0 node and an intermediate high-frequency node; a first switch coupled between the intermediate high-frequency node and a common top node; a second switch coupled between the intermediate high-frequency node and a common bottom node; a first capacitor coupled across the first switch and the second switch; a third switch connected between the common top node and the second AC 1/0 node; and a fourth switch connected between the second AC 1/0 node and the second terminal of the first coil of the isolation transformer“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838